Cupp, J.,
dissenting.
{¶ 35} Because the majority finds a limitation in the statute that, in my view, does not actually exist, to restrict what can qualify as postsecondary education under R.C. 311.01(B)(9)(b), I must respectfully dissent. From a plain reading of the statute, one gleans that it does not limit the granting of postsecondary credit by a qualified college, university, or career college or school for course work at the Ohio Peace Officer Training Academy or for internships. Similarly, the statute does not restrict the use of such credit, if granted by a qualified institution, toward satisfying the R.C. 311.01(B)(9)(b) postsecondary-education requirement. I am unwilling to read into the statute requirements or restrictions that do not exist there.
{¶ 36} Should the legislature decide that it is better policy not to allow any credit awarded by a postsecondary institution for training at the Ohio Peace Officer Training Academy to apply toward the two-year postsecondary-education requirement for a candidate for sheriff, it can easily amend the statute to so provide. But for now, the plain language of the statute provides no such restriction. Accordingly, I would deny the writ.
Pfeifer, J., concurs in the foregoing opinion.